  Case 18-13631          Doc 63     Filed 05/21/21 Entered 05/21/21 11:02:20                Desc Main
                                      Document     Page 1 of 2


                                   UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MASSACHUSETTS

In re:

Julie Ann Barrett,                                                Case No. 18-13631-MSH
                                                                  Chapter 13
                     Debtor


         ORDER APPROVING AMENDED APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS


         On January 22, 2021, Spring Solutions, LLC (the “LLC”), as a purported claimant, filed an

Application for Payment of Unclaimed Funds, along with supporting documents (the “Original

Application”) to obtain unclaimed funds in the amount of $1,154.79 (the “Funds”) deposited with the

Court pursuant to 11 U.S.C. § 347(a). On March 30, 2021, the Court issued an Order in which it found

that the LLC was acting as a funds locator on behalf of the debtor, Julie Ann Barrett (the “Debtor”), and

requiring the LLC to file an amended application, as the applicant, on behalf of the Debtor, as the

claimant, with certain supporting documents. On April 9, 2021, the LLC filed an Amended Application for

Payment of Unclaimed Funds on behalf of the Debtor as the claimant along with supporting documents

(the “Amended Application”). On May 14, 2021, the Debtor filed a signed IRS Form W-9 in further

support of the Amended Application.

         Having considered the Original Application, the Amended Application, the W-9 Form signed by

the Debtor, and the other supporting documents, the Court finds that the LLC has established that the

Debtor is entitled to the Funds.

         IT IS HEREBY ORDERED that the Amended Application is APPROVED.




                                                     1
  Case 18-13631        Doc 63      Filed 05/21/21 Entered 05/21/21 11:02:20                Desc Main
                                     Document     Page 2 of 2


        The Clerk of the U.S. Bankruptcy Court shall disburse said Funds on deposit with the Treasury of

the United States in the amount of $1,154.79 to the Debtor, c/o Spring Solutions, LLC at P.O. Box 334,

Glen Burnie, Maryland, 21060, not earlier than fourteen (14) days after entry of this Order.



Dated: May 21, 2021                              ______________________________
                                                 Melvin S. Hoffman
                                                 United States Bankruptcy Judge




                                                    2
